In an action to recover damages for medical malpractice, the defendants appeal, as limited by their brief, in effect, from so much of an order of the Supreme Court, Kings County (Sherman, J.), dated April 18, 2013, as denied that branch of their motion which was to preclude the plaintiff from offering evidence at trial.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff’s responses to item numbers two and three in the defendants’ demand for a bill of particulars, which sought particularization of the alleged acts of negligence, adequately apprised the defendants of the claimed negligent acts of commission or omission (see Mahr v Perry, 74 AD3d 1030, 1031 [2010]; Benn v O’Daly, 202 AD2d 464, 465 [1994]). Accordingly, the Supreme Court properly denied that branch of the defendants’ motion which was to preclude the plaintiff from offering evidence at trial. Dillon, J.E, Balkin, Leventhal and Chambers, JJ., concur.